Citation Nr: 0809194	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for disability of the 
spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to December 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Philadelphia, Pennsylvania RO that, in 
pertinent part, denied service connection for disability of 
the spine, and from a January 2005 rating decision of the 
Cleveland, Ohio RO that continued the denial.  In January 
2006, a hearing was held before a Decision Review Officer 
(DRO) at the Cleveland RO.  In December 2007, a Travel Board 
hearing was held before the undersigned.  Transcripts of 
these hearings are of record.  At the Travel Board hearing, 
the undersigned granted a request to hold the case in 
abeyance 90 days for the submission of additional evidence.  
38 C.F.R. § 20.709.  Additional evidence was submitted with a 
waiver of initial AOJ consideration both at the Travel Board 
hearing and in February 2008.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to her claim. See 38 C.F.R. § 3.159 (2007).

The veteran testified at her December 2007 Travel Board 
hearing that she first experienced low back pain and spasms 
in service.  It is her contention that the low back pain was 
incorrectly diagnosed in service as being due to 
pyelonephritis, as arthritis and muscle spasms of the low 
back were diagnosed shortly after her separation from 
service.  She also indicated that her ex-husband was a 
physician.

In support of her claim, the veteran has submitted current 
treatment records showing that she continues to have, at 
varying times, cervical, thoracic, and lumbar pain.  A June 
2004 statement from her private treating physician, Dr. 
R.L.S. states the veteran has been his patient for several 
years and has had cervical and lumbar arthritis since the 
early 1970s when she was in service.  As records of such 
treatment may contain pertinent information, they should be 
secured, if available.

At her Travel Board hearing and in a statement received 
February 2008, the veteran indicated that thoracic herniated 
disc was diagnosed by MRI in either April 2006 or 2007.  She 
also stated that she continues to receive treatment for her 
chronic cervical, thoracic, and lumbar pain at the 
Brecksville Clinic.  The record contains treatment records 
from March 1996 to June 2006.  VA treatment records are 
constructively of record and must be secured.  

In her February 2008 statement, the veteran also identifies 
various sources of treatment for her disability of the spine 
from 1976 to 1987.  As these records may contain pertinent 
information, they should be secured, if available.  

Finally, the veteran has not been afforded a VA examination 
for her disability of the spine.  An examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As noted, the veteran alleges her spine was 
injured in service (and that the complaints therein were not 
due to pyelonephritis).  The private diagnoses noted above 
are sufficient to establish current disability.

The United States Court of Appeals for Veterans Claims has 
held that credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation is 
enough to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has also 
found that a veteran is competent to provide testimony of 
cervical, thoracic, and lumbar pain, since the symptom is 
capable of lay observation.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  As the record contains medical 
evidence of current disability of the spine, allegations of 
injury during service, and credible lay statements that the 
veteran has experienced pain along her spine since her 
discharge from service, the "low threshold" standard of 
McLendon is met and an examination for a medical advisory 
opinion is indicated.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain complete records 
of all VA treatment the veteran has 
received for disability of the spine at 
the Brecksville Clinic since June 2006.

2.  The RO should also ask the veteran to 
identify the provider(s) of all 
postservice treatment or evaluation she 
has received for her disability of the 
spine (to specifically include from Dr. 
R.L.S. and the providers identified in her 
February 2008 statement.), and to provide 
any releases necessary for VA to obtain 
records of all such treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified.  

3.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
likely etiology of her disability of the 
spine.  The examiner should obtain a 
complete, pertinent history from the 
veteran and review the claims file (with 
particular attention to her SMRs) in 
conjunction with the examination, and 
should note that the veteran's accounts of 
postservice continuity of complaints are 
deemed credbile.  Based on a review of the 
record and examination of the veteran, the 
examiner should:

(a) Identify (medical diagnosis) the 
veteran's current disability(ies) of the 
spine.

(b) Opine as to each and every currently 
diagnosed disability of the spine whether 
such, at least as likely as not, is 
related to the veteran's service, and 
specifically the complaints noted therein?  

The examiner should explain the rationale 
for all opinions.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

